 In the Matter ofMENASHA WOODEN WARE CORPORATIONandUNITEDFURNITUREWORKERS OF AMERICA, LOCAL707(C. I.0.)Case No. R-4957SUPPLEMENTAL DECISIONANDDIRECTIONMay 8,1943.On March 20, 1943, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in theabove-entitled proceeding."Pursuant to the Direction of Election, anelection by secret ballot was conducted on April 13, 1943, under thedirection and supervision of the Regional Director for the ThirteenthRegion (Chicago, Illinois).On April 16, 1943, the Regional Direc-tor, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedan Election Report, copies of which were duly served upon the parties.As to the balloting and its results, the Regional Director reportedas follows :Approximate number of eligible voters---------------------116Totalballots cast----------------------------------------79Totalballots challenged----------------------------------2Totalvoid ballots----------------------------------------1Totalvalid votes counted---------------------------------76Votescast for Local 707, United Furniture Workers ofAmerica, C. I. 0----------------------- -----------------31Votes cast for Furniture and Woodworkers Union, Local330,Upholsterers' International Union of North America,A.F. of L----------------------------------- I---------38Votes cast for neither------------------------------------ -7No objections to the conduct of the election or to the Election Reporthave been filed by any of the parties.In view of the fact that the counting of the challenged ballots wasessential to determine the results of the election, the Regional Director148 N. L. R B. 345.49 N. L. R. B., No. 92.633 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigated the validity of the two challenged ballots and reportedhis findings and recommendations with respect to each of them.Hjalmar Carlsonwas challenged by Local 707, United FurnitureWorkers of America, since his name did not appear' on the list ofeligible voters.He was employed as a production worker for sometime prior to March 12, 1943, and he worked on that date.He didnot report to work on March 13, 1943, to April 5, 1943, inclusive, butreturned on April 6, 1943, and is still employed by the Company.TheRegional director reported that Carlson was absent because of illness.He was carried on the books of The Company until his return to workon April 6,1943, and he was not required to make out a new applicationwhen he returned. The Regional Director recommended that the,challenge to Carlson's ballot be overruled.None of the parties ob-jected to this recommendation.We agree with the Regional Direc-tor's recommendation and find that Carlson was entitled to vote.Weshall therefore order his ballot counted.Nina Rasmussenwas challenged by Furniture and WoodworkersUnion, Local 330, Upholsterers' International Union of North Amer-ica,A. F. of L. She was employed by the Company as a productionworker for some time prior to January 16, 1943, and she worked onJanuary 16, 1943.Her name did not appear on the list of eligiblevoters.She did not work from January 17, 1943, to January 24,1943,, inclusive.On January 25, 1943, Rasmussen returned to workand worked regularly through March 2.However, she has not beento work since March 2, 1943.The Regional Director reported thatshe was absent because of illness but that she would return. Shehas been carried on the Company pay roll and the Company con-sidersRasmussen as being on a' leave of absence because of illness.We agree with the Regional Director's recommendation, to which noobjection was made, and find that Rasmussen was entitled to vote.We shall therefore order her vote counted..For reasons indicated above, we conclude and find that HjalniarCarlson and Nina Rasmussen were eligible to vote in the election, andtheir ballots are hereby declared valid.Since the results of theelectionmay depend on the counting of the two challenged ballotsdeclared valid, we shall direct that they be opened and counted.DIRECTION.By virtue' of and pursuant to the 'power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Sections 9 and 10, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby MENASHA WOODEN WARE CORPORATION635DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Menasha Wooden Ware Corporation, Rockford, Illinois, theRegional Director for the Thirteenth Region shall, pursuant to-theRules and Regulations of the Board, set forth above, and subject toArticle III, Section 10, of said Rules and Regulations, within ten(10) days from the date of this Direction, open and count the bal-lots of Hjalmar Carlson and Nina Rasmussen, and thereafter pre-pare and cause to be served upon the parties in this proceeding aSupplemental Election Report embodying therein his findings andrecommendations as to the result of the balloting.